DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 18 and 21, drawn to a method of disposing a used medical device, classified in A61M25/002.
II. Claims 27-29, 31-36, drawn to a flushable medical device system, classified in A61M25/0043
III. Claims 37-45, drawn to a method of making of flushable medical device system, classified in A61L29/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used for a materially different method such has using it as a stent inside the body and dissolving the stent inside the body.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by another and materially different process such as extrusion molding and applying material to portions of the device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The search query for the above would be different since each invention recites features and uses that is different from the other inventions. This requires different search queries and different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andy Kolomayets on 09 December 2022 a provisional election was made without traverse to prosecute the invention of II, claims 27-29, 31-36.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18, 21 and 37-45 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 27-29, 31-36 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "in said package" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact prosecution, the limitation is interpreted as –with said device assembly--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-28, 31-32, 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astra (EP2301595).
Regarding claim 27, Astra discloses flushable medical device comprising fragmentable shaft ([0038]) including a body inserted portion ([0038]) and a non-insertable portion ([0038]) wherein at least the body insertable portion is made at least in part of a material ([0040], degradable material such as gelatin, sugar) fragmentable into multiple fragments ([0040], dissolving means the device will fragment into pieces during the process of degradation), an agent (malic acid, lactic acid, etc., [0025], dissolves in water) selected to promote fragmentation of said device (since the weak acid would naturally dissolve in the water).
Regarding claim 28, Astra discloses the agent which is a weak acid that reacts with sugar.
Regarding claim 31, Astra discloses the agent is acid ([0025]).
Regarding claim 32, Astra discloses the reaction of the material in the catheter to the water and since acid naturally raises the temperature of the water after reaction, the agent raises the temperature of the liquid inherently.
Regarding claim 34-35, Astra discloses the agent being part of the device ([0025], [0088]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Astra in view of Champion (US 2008/0187628).
Regarding claim 33, Astra does not disclose the agent provided in form of a tablet.
Champion discloses tablets for effervescing materials in water relatively pertinent to problem posed by Applicant of disposing the catheter. Champion teaches the agent (acid) provided in the form of a tablet ([0135]).
Champion provides the acid in tablet to enhance the quick dissolving characteristics of the tablet ([0134-135]). It would have been obvious to a person of ordinary skill at the effective filling date of the invention to modify Astra with tablet of Champion in order to quickly dissolve the catheter since Astra already discloses the use of the acid just not in the form of a tablet.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Astra in view of Finley (US 2006/0276894).
Regarding claim 36, Astra does not disclose the body insertable portion comprising sodium bicarbonate.
Finley discloses a catheter in the same field of endeavor as the Applicant. Finley teaches the dipping of the catheter tubing in sodium bicarbonate ([0140]).
Finley utilizes sodium bicarbonate to allow the catheter surface to be slippery and durable ([0141]). It would have been obvious to a person of ordinary skill at the effective filling date of the invention to modify Astra with material of Finley in order to make the outer surface of the catheter slippery and durable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAI H WENG/Examiner, Art Unit 3781